69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Kenneth Lee GREGORY, Appellant.
No. 95-1611EM.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 31, 1995.Filed Nov. 9, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kenneth Lee Gregory appeals from the robbery-related sentence imposed by the district court.  After a careful review of the record, we reject Gregory's arguments.  Gregory was given an opportunity to present evidence in support of his motion for a downward departure but he did not do so, the district court's refusal to depart downward is not reviewable because the district court was aware of its authority to depart and declined to do so, and the district court's oral statements at sentencing satisfactorily explain the reasons for the sentence imposed within the relevant sentencing range.  We thus affirm Gregory's sentence.  See 8th Cir.  R. 47B.